Citation Nr: 0510571	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  04-02 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of acromioclavicular (AC) dislocation and fracture of the 
(dominant) right shoulder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

The July 2003 rating decision increased the evaluation for 
the veteran's service-connected left ankle disability.  In a 
January 2004 statement, the veteran contends continued 
problems with his left ankle and requests this issue be 
addressed.  The Board construes this statement to be a notice 
of disagreement as the 20 percent evaluation for the left 
ankle.  A Statement of the Case addressing this issue is not 
of record.  Since a notice of disagreement has been submitted 
with respect to this issue, a statement of the case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The most recent VA C&P joints examination was in November 
2000.  A clinical records dated in June and July 2003 show 
reports of daily right shoulder pain on a scale of 2 to 6 on 
a pain scale of 1 to 10 with was some limitation of range of 
motion of the right shoulder and painful crepitus upon 
extremes of motion.  A January 2004 VA X-ray of the right 
shoulder showed calcification in the cortical clavicular 
ligament indicating prior rupture due to trauma with a 
widened AC joint which measured 1.89 cm. indicating prior AC 
separation.  

In January 2004, the veteran stated that his shoulder 
disability had worsened.  He reported that he had to adjust 
his position even when just sitting and watching television 
as his right shoulder ached, that the shoulder pain woke him 
at night, and that he did not have full range of motion of 
the shoulder.  In this regard, VA's General Counsel has 
indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).   Consequently, the Board concludes that a 
contemporaneous VA examination is needed in order to make an 
informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability.  

The Board finds that the veteran's January 2004 statements 
received with his VA Form 9 included a notice of disagreement 
with the 20 percent evaluation assigned for the left ankle in 
the July 2003 rating decision.  The RO has not provided the 
veteran a statement of the case on this issue.  When a notice 
of disagreement is timely filed, the RO must reexamine the 
claim and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO must prepare a statement of the case 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the notice of 
disagreement is withdrawn by the appellant or his or her 
representative.  38 C.F.R. § 19.26 (2003) (emphasis added).  
Since a notice of disagreement has been submitted with 
respect to this issue, a statement of the case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC/RO should obtain any 
additional clinical records pertaining to 
the veteran's shoulder from January 2004 
to present to the extent possible.

2.  After completion of # 1, the veteran 
should be afforded a VA orthopedic 
examination by a qualified clinician in 
order to fully assess the current nature 
and severity of his service-connected 
right shoulder disorder.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination.  The examiner should 
note the range of motion of the joint(s) 
and indicate the normal range of motion 
for each joint(s).  The examiner should 
also state whether there is any 
additional limitation of function of 
these joints, if possible described as 
additional loss of motion, due to pain, 
flare-ups of pain, weakened movement, 
excess fatigability or incoordination on 
movement.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion, and whether 
such is supported by objective findings.  
Any indicated tests should also be 
accomplished.

3.  The VBA AMC must issue the veteran a 
statement of the case on the issue of 
entitlement to an increased evaluation 
for left ankle disability currently 
evaluated as 20 percent disabling.  The 
VBA AMC should advise the veteran of the 
need to timely file a substantive appeal 
to perfect appellate review.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran should be furnished a 
Supplemental Statement of the Case (SSOC), which addresses 
all of the evidence obtained after the issuance of the SSOC 
in June 2004, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



